News Release For Immediate Release Contact:Robert B. Crowl, EVP, Chief Financial Officer (856) 691-7700 Sun Bancorp, Inc. Reports Third Quarter 2011 Results VINELAND, NJ – October 25, 2011 – Sun Bancorp, Inc. (NASDAQ: SNBC) reported today net income available to common shareholders of $2.7 million, or earnings of $0.03 per diluted share, for the third quarter ended September 30, 2011, compared to a net loss available to common shareholders of $75.3 million, or a loss of $3.14 per diluted share, for the third quarter ended September 30, 2010 and a net loss available to common shareholders of $1.6 million, or a loss of $0.02 per diluted share, for the second quarter ended June 30, 2011. The following are key items and events that occurred during the third quarter 2011 as compared to the second quarter 2011: ●Net interest margin rose to 3.61% from 3.59% in the linked quarter due to reduction in funding costs. ●Provision expense decreased 52% to $2.3 million as compared to $4.8 million in the linked quarter as the Company has worked to reduce its criticized and classified loan exposure. ●Non-interest expense decreased $1.3 million compared to the second quarter primarily due to a reduction in advertising expense of $927,000 and reduced problem loan and real estate owned expenses of $544,000. ●Non-accrual loans decreased $5.0 million to $135.2 million at September 30, 2011 as compared to $140.2 million at June 30, 2011. The Company’s ongoing efforts to aggressively manage its impaired loan portfolio have been successful as evidenced by continued declines in non-accrual loans. ●Received an additional $6.8 million in stock proceeds during the third quarter of 2011 pursuant to the exercise of gross-up provisions contained in the security purchases agreements executed during the first quarter of 2011. “This quarter’s results demonstrate the convergence of positive trends in both credit and operating performance, and we are motivated by the progress we have made in restoring profit to Sun,” said Thomas X. Geisel, Sun's President and Chief Executive Officer. “The quality of our assets continues to improve, our capital position remains strong and our employees continue to provide a high level of customer service. We are encouraged, yet not satisfied, by this improvement, but we are optimistic about building upon these results.” Discussion of Results: Balance Sheet ●Total assets were $3.24 billion at September 30, 2011, as compared to $3.21 billion at June 30, 2011 and $3.42 billion at December 31, 2010. -3- ●Gross loans held-for-investment were $2.31 billion at September 30, 2011, as compared to $2.32 billion at June 30, 2011 and $2.52 billion at December 31, 2010. Compared to the linked quarter, loans held-for-investment decreased by $10.2 million. ●Gross loans held-for-sale increased $354,000 from the linked quarter to $20.9 million at September 30, 2011. ●Shareholders’ equity increased $9.2 million to $308.0 million at September 30, 2011 as compared to the linked quarter. This increase was primarily attributable to the $6.8 million in stock proceeds received from the exercise of gross-up provisions and net income of $2.7 million. Net Interest Income and Margin ●Ona tax equivalent basis, net interest income decreased $387,000 over the linked quarter to $26.5 million. The average cost of interest-bearing liabilities decreased four basis points to 0.92%. The average yield on interest-earning assets decreased three basis points over the linked quarter from 4.36% to 4.33%. The net interest margin continued its upward trend to 3.61% for the third quarter as compared to 3.59% for the linked quarter and 3.47% for the comparable prior year quarter. Non-Interest Income ●Non-interest income was $5.8 million for the quarter ended September 30, 2011, an increase of $777,000 over the linked quarter of $5.0 million and $7.2 million over the comparable prior year quarter loss of $1.4 million. The increase over the linked quarter was primarily attributable to a decrease of $3.3 million of derivativecredit valuation adjustments taken on the Company’s derivative portfolio offset by the decrease of $2.4 million of gains on the sale of available for sale securities. Non-Interest Expense ●The Company incurred $27.0 million of non-interest expense in the third quarter of 2011, a decrease of $1.3 million over the linked quarter and $2.4 million over the comparable prior year quarter. Advertising expense, problem loan expense, professional fees and occupancy expense decreased $927,000, $357,000, $336,000, and $284,000, respectively. Offsetting these decreases was an increase of $734,000 in salaries and employee benefits due to a severance accrual resulting from the elimination of the chief operating officer position and increased health insurance claims. Asset Quality ●The provision for loan losses for the third quarter was $2.3 million, as compared to $4.8 million in the linked quarter and $42.4 million in the comparable prior year quarter. The allowance for loan losses was $55.2 million at September 30, 2011, or 2.39% of gross loans held-for-investment, as compared to theallowance for loan losses to gross loans held-for-investment of 2.52% at June 30, 2011 and 3.24% at December 31, 2010. Net charge-offs recorded in the current quarter were $5.8 million, or 0.25% of average loans, as compared to $5.0 million, or 0.21% of average loans for the linked quarter and $41.6 million, or 1.52% of average loans outstanding for the comparable prior year quarter. ●Total non-performing assets were $140.8 million, or 6.04% of total gross loans held-for-investment, loans held-for-sale and real estate owned at September 30, 2011, as compared to $143.5 million, or 6.13% and $177.7 million, or 7.00%, respectively, at June 30, 2011 and December 31, 2010. Non-performing assets at September 30, 2011 included $5.2 million of loans held-for-sale. Non-performing loans decreased $4.2 million over the linked quarter to $135.9 million at September 30, 2011 from $140.2 million at June 30, 2011. -4- Capital ●Stockholders’ equity totaled $308.1 million at September 30, 2011 compared to $298.8 million at June 30, 2011.During the third quarter 2011, the Company received an additional $6.8 million in stock proceeds pursuant to the exercise of gross-up provisions contained in the security purchase agreements executed during the first quarter of 2011. The Company’s tangible equity to tangible assets ratio was 8.21% at September 30, 2011, as compared to 7.95% at June 30, 2011 and 7.13% at September 30, 2010. At September 30, 2011, the Company’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 14.85%, 13.59%, and 11.08%, respectively. At September 30, 2011, Sun National Bank’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 13.07%, 11.81%, and 9.64%, respectively. The Company will hold its regularly scheduled conference call on Wednesday, October 26, 2011, at 11:00 a.m. (ET).Participants may listen to the live web cast through the Sun Bancorp, Inc. web site at www.sunnb.com.Participants are advised to log on 10 minutes ahead of the scheduled start of the call.An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. (Nasdaq: SNBC) is a $3.24 billion asset bank holding company headquartered in Vineland, New Jersey, with its executive offices located in Mt. Laurel, New Jersey. Its primary subsidiary is Sun National Bank, a full service Commercial Bank serving customers through 65 locations in New Jersey. Sun National Bank has been named one of Forbes Magazine's "Most Trustworthy Companies" for five years running. The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company.We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Non-GAAP Financial Measures This release references tax-equivalent interest income and non-operating income and expenses.Tax-equivalent interest income is a non-GAAP financial measure. Tax-equivalent interest income assumes a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended September 30, 2011 and 2010 were $292,000 and $399,000, respectively. The fully taxable equivalent adjustments for the nine months ended September 30, 2011 and 2010 were $1.1 million and $1.4 million, respectively. The fully taxable equivalent adjustment for the three months ended June 30, 2011 was $368,000. Non-operating income and non-operating expense are also non-GAAP financial measures. Non-operating income includes impairment losses recognized on available for sale securities included in earnings. Non-operating income for the three months ended March 31, 2011, December 31, 2010, and September 30, 2010 was $250,000, $379,000 and $950,000, respectively. There were no non-operating income items during the three months ended September 30, 2011 and 2010. Non-operating expense for the nine months ended September 30, 2010 includes a goodwill impairment charge of $89.7 million. -5- SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months For the Nine Months Ended September 30, Ended September 30, Profitability for the period: Net interest income $ Provision for loan losses Non-interest income (loss) ) Non-interest expense Income (loss) before income taxes ) ) ) Net income (loss) Net income (loss) available to common shareholders $ $ ) $ ) $ ) Financial ratios: Return on average assets(1) % Return on average equity(1) % Return on average tangible equity(1),(2) % Net interest margin(1) % Efficiency ratio % Efficiency ratio, excluding non-operating income and non-operating expense(3) % Income (loss) per common share: Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Average equity to average assets % September 30, December 31, At period-end: Total assets $ $ $ Total deposits Loans receivable, net of allowance for loan losses Loans held-for-sale(4) Investments Borrowings Junior subordinated debentures Shareholders’ equity Credit quality and capital ratios: Allowance for loan losses to gross loans held-for-investment % % % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % % % Allowance for loan losses to non-performing loans held-for-investment % % % Total capital (to risk-weighted assets): Sun Bancorp, Inc. % % % Sun National Bank % % % Tier 1 capital (to risk-weighted assets): Sun Bancorp, Inc. % % % Sun National Bank % % % Leverage ratio: Sun Bancorp, Inc. % % % Sun National Bank % % % Book value per common share $ $ $ Tangible book value per common share $ $ $ (1) Amounts for the three and nine months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expense, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income. Non-interest income for the nine months ended September 30, 2011 excludes net impairment losses on available for sale securities of $250,000. Non-interest income for the three and nine months ended September 30, 2010 exclude a net impairment loss on available for sale securities of $950,000. Non-interest expense for the nine months ended September 30, 2010 excludes a goodwill impairment charge of $89.7 million. (4) Amount at September 30, 2011 includes $5.2 million of commercial real estate loans marked at fair value. -6- SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except par value amounts) September 30, December 31, ASSETS Cash and due from banks $ $ Interest-earning bank balances Cash and cash equivalents Investment securities trading (amortized cost of $4,970 at September 30, 2011) - Investment securities available for sale (amortized cost of $536,817 and $483,255 at September 30, 2011 and December 31, 2010, respectively) Investment securities held to maturity (estimated fair value of $1,787 and $3,155 at September 30, 2011 and December 31, 2010, respectively) Loans receivable (net of allowance for loan losses of $55,227 and $81,713 at September 30, 2011 and December 31, 2010, respectively) Loans held-for-sale Restricted equity investments Bank properties and equipment, net Real estate owned Accrued interest receivable Goodwill Intangible assets Deferred taxes, net Bank owned life insurance (BOLI) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ $ Securities sold under agreements to repurchase – customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Securities sold under agreements to repurchase – FHLBNY Obligations under capital lease Junior subordinated debentures Other liabilities Total liabilities Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized; none issued - - Common stock, $1 par value, 200,000,000 shares authorized; 87,642,852 shares issued and 85,536,129 shares outstanding at September 30, 2011; 52,463,594 shares issued and 50,356,871 shares outstanding at December 31, 2010 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive loss ) ) Deferred compensation plan trust ) ) Treasury stock at cost,2,106,723 shares atSeptember 30, 2011 and December 31, 2010 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ -7- SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months EndedSeptember 30, For the Nine Months EndedSeptember 30, INTEREST INCOME Interest and fees on loans $ Interest on taxable investment securities Interest on non-taxable investment securities Dividends on restricted equity investments Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed Interest on junior subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net Interest income (loss) after provision for loan losses ) NON-INTEREST INCOME Service charges on deposit accounts Other service charges 85 92 Gain on sale of loans Impairment losses on available for sale securities - ) ) ) Gain on sale of investment securities - - Investment products income BOLI income Derivative credit valuation adjustment ) Other Total non-interest income (loss) ) NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing expense Amortization of intangible assets Goodwill impairment - - - Insurance expense Professional fees Advertising expense Problem loan expense Real estate owned expense, net 93 Office supplies expense Other Total non-interest expense INCOME (LOSS) BEFORE INCOME TAXES ) ) ) INCOME TAX (BENEFIT) EXPENSE ) 10 NET INCOME (LOSS) Preferred stock dividends and discount accretion - - NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ $ ) $ ) $ ) Basic earnings (loss) per share $ $ ) $ ) $ ) Diluted earnings (loss) per share $ $ ) $ ) $ ) Weighted average shares – basic Weighted average shares - diluted -8- SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands) Q3 Q2 Q1 Q4 Q3 Balance sheet at quarter end: Cash and cash equivalents $ Investment securities Loans held-for-investment: Commercial and industrial Home equity Second mortgage Residential real estate Other Total gross loans held-for-investment Allowance for loan losses ) Net loans held-for-investment Loans held-for-sale Goodwill Intangible assets Total assets Total deposits Securities sold under agreements to repurchase- customers Advances from FHLBNY Securities sold under agreements to repurchase- FHLBNY Obligations under capital lease Junior subordinated debentures Total shareholders' equity Quarterly average balance sheet: Loans(1): Commercial and industrial $ Home equity Second mortgage Residential real estate Other Total gross loans Securities and other interest-earning assets Total interest-earning assets Total assets Non-interest-bearing demand deposits Total deposits Total interest-bearing liabilities Total shareholders' equity Capital and credit quality measures: Total capital (to risk-weighted assets): Sun Bancorp, Inc. % Sun National Bank % Tier 1 capital (to risk-weighted assets): Sun Bancorp, Inc. % Sun National Bank % Leverage ratio: Sun Bancorp, Inc. % Sun National Bank % Average equity to average assets % Allowance for loan losses to total gross loans held-for-investment % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % Allowance for loan losses to non-performing loans held-for-investment % Other data: Net charge-offs ) Non-performing assets: Non-accrual loans $ Non-accrual loans held-for-sale - - Troubled debt restructurings, non-accrual - Loans past due 90 days and accruing - Real estate owned, net Total non-performing assets Troubled debt restructuring, performing - - (1)Average balances include non-accrual loans and loans held-for-sale -9- SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands, except share and per share amounts) Q3 Q2 Q1 Q4 Q3 Profitability for the quarter: Tax-equivalent interest income $ Interest expense Tax-equivalent net interest income Tax-equivalent adjustment Provision for loan losses Non-interest income (loss) excluding net impairment losses on available for sale securities ) ) Net impairment losses on available for sale securities - - ) ) ) Non-interest expense excluding amortization of intangible assets Amortization of intangible assets Income (loss) before income taxes ) Income tax (benefit) expense ) 4 29 Net income (loss) Net income (loss) available to common shareholders $ $ ) $ ) $ ) $ ) Financial ratios: Return on average assets (1) % Return on average equity (1) % Return on average tangible equity (1),(2) % Net interest margin (1) % Efficiency ratio % Efficiency ratio, excluding non-operating income and non-operating expense % Per share data: Income (loss) per common share: Basic $ $ ) $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) $ ) Book value $ Tangible book value $ Average basic shares Average diluted shares Operating non-interest income (loss): Service charges on deposit accounts $ Other service charges 85 88 86 94 92 Gain on sale of loans Net gain (loss) on sale of available for sale securities - ) - Investment products income BOLI income Derivative credit valuation adjustment ) Other income Total operating non-interest income (loss) ) ) Non-operating loss(3): Net impairment losses on available for sale securities recognized in earnings - - ) ) ) Total non-operating loss - - ) ) ) Total non-interest income (loss) $ $ $ ) $ $ ) Operating non-interest expense: Salaries and employee benefits $ Occupancy expense Equipment expense Data processing expense Amortization of intangible assets Insurance expense Professional fees Advertising expense Problem loan expense Real estate owned expense (income), net (5 ) 93 Office supplies expense Other expenses Total non-interest expense (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Amount consists of items which the Company believes are not a result of normal operations. -10- SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended September 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities(3) Interest-earning bank balances 71 46 Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased - - - 5 Securities sold under agreements to repurchase- customers 1 9 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended September 30, 2011 and 2010 were $292,000 and $399,000, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. -11- SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Nine Months Ended September 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities (3) Interest-earning bank balances 62 Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased - - - 89 Securities sold under agreements to repurchase- customers 6 22 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the nine months ended September 30, 2011 and 2010 were $1.1 million and $1.4 million, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. -12- SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended September 30, 2011 June 30, 2011 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities (3) Interest-earning bank balances 71 86 Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Securities sold under agreements to repurchase- customers 1 2 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended September 30, 2011 and June 30, 2011 were $292,000 and $368,000, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. -13-
